DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Srivastava (US 20190087690 A1).
Srivastava was cited as a prior art in the last office action mailed on 04/22/2022. The relevant teachings as set forth in the last office action are hereby incorporated by reference.
As to claims 1-6, 10-16, the rejections are respectfully maintained for the reasons as set forth in the last office action.
Allowable Subject Matter
Claims 7-9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 20 is allowed.

Response to Arguments
Applicant's arguments filed on 07/19/2022 have been fully considered but they are not persuasive.
In the remark, Applicant argued in substance that (1) Srivastava fails to teach “selecting a second power level for the processing hardware based on comparing the first output data to a threshold value” because Srivastava teaches the determination of whether a face is present in an image does not involve any sort of comparison between the output of the model to a threshold value; (2) Srivastava fails to teach “processing the machine learning model input data with the machine learning model using the processing hardware at the second power level to generate second output data” because Srivastava uses different inputs and different models instead of inputs into a same model executing at different power levels.
The examiner respectfully traverses the Applicant’s argument. 
As to point (1),  Srivastava discloses a technique [FIG. 2] for detecting face in the image in low-power mode. The technique involves inputting input image [input data] into face detection model, generating a distance [output data from the model], and comparing the distance with a threshold value to determine whether a face is detected [0033]. In response to the determination of the face being detected, a wake host system signal is provided to processor [second power level] [00036]. Therefore, Srivastava teaches the recited limitation.
 As to point (2), Srivastava discloses that the processor is configured to validate the face detection performed by the microcontroller. If the validation results  in a positive validation, metadata corresponding to the face detection, an image of the face detection are stored along with indicator that the face detection was positive. The face detection model used by the microcontroller is trained and/or updated using the stored image and metadata of the face detection. Therefore, Srivastava teaches the limitation recited above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187